Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1a. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-20 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Saghir (US 10,944,797 B2, hereinafter Saghir ‘797) in view of Noldus (US 20180077001 A1).

Regarding Claims 1-20, the claims are not patentably distinct with Saghir ‘797 and are obvious in view of Noldus. See the following comparison table. The difference of relevant claims between instant applicant and Saghir ‘797 are underlined, and the differences are obvious in view of Noldus (see the discussion following the table).

Table 1 Non-Statutory Double Patenting
Instant Application 17/160,805
Parent Patent 10,944,797
1, A method comprising:

receiving a message associated with a session between a first device and a second device;







extracting, from the message, an identifier of a User Plane Function (UPF) serving the first device;







using the identifier of the UPF to determine a closest media resource function (MRF) to the UPF; and



assigning the determined MRF as an anchor in a network path between the first device and the second device.
1, A method, comprising: 

receiving, at a network device, a first message that includes an identifier (ID) of a first User Plane Function (UPF) serving a first device in a wireless network, wherein the first message invites a second device to engage in a session with the first device and wherein the first UPF supports packet routing and forwarding within the wireless network; 

extracting, by the network device, the ID of the first UPF from the first message; 
determining, by the network device, a closest media resource function (MRF) to the first UPF, wherein the MRF processes and routes media streams between devices, and wherein determining the closest MRF to the first UPF comprises: 

performing, using the ID of the first UPF, a lookup into a MRF database that maps UPF IDs to corresponding MRFs that are closest to particular UPFs, and retrieving an ID of the MRF; and

assigning, by the network device, the determined MRF as an anchor, in a network path between the first device and the second 

Session Initiation Protocol (SIP) invite message transmitted from the first device to the second device.
2, The method of claim 1, wherein the session comprises a voice call between the first device and at least one other device that includes the second device.

Further, Noldus discloses about SIP:
[0057] In the following, it will be described how capability exchange between the UE 100 and the MRF 200 can take place. It is described how the UE 100 and the MRF 200 inform each other about the support of in-session RTCP message exchange for the control of in-call applications. The capability exchange is accomplished through enhancement of the SDP offer-answer model. Although the SDP offer-answer signaling is taking place in the SIP signaling, the SDP offer-answer method is devised for the purpose of establishing a user plane session including details such as the IP address, port number, voice codec etc. This is shown in FIG. 6, which shows how the exchange of user plane characteristics between a mobile entity 100 and another mobile entity 300 takes place in an SDP offer-answer model. FIG. 6 only shows the user plane entities, such as BGF 60 or BGF 66, and MRF 200 that are relevant for the establishment of the user plane in this example. 
Fig 6, Exchange of IP address between devices from UE 100 through MRF 200 to another UE 300; Fig 9, Steps S1-S6, signaling between UE-A 100 and UE-B 300)].


3, The method of claim 1, wherein the session includes a voice call originating from the first device. 
2, The method of claim 1, wherein the session comprises a voice call between the first device and at least one other device that includes the second device.
4, The method of claim 1, wherein determining the closest MRF to the UPF comprises:
	determining a MRF, of a plurality of MRFs, that has a least end-to-end latency with the UPF.
4, The method of claim 1, wherein determining the closest MRF to the first UPF comprises: determining a MRF, of a plurality of MRFs, that has a least end-to-end latency with the first UPF.



5, The method of claim 1, further comprising:
notifying the UPF of the MRF for routing packets of the session to the MRF.
1, …..
determining, by the network device, a closest media resource function (MRF) to the first UPF, wherein the MRF processes and routes media streams between devices, and wherein determining the closest MRF to the first UPF comprises: 

assigning, by the network device, the determined MRF as an anchor, in a network path between the first device and the second device, for processing and routing of media streamed between the first device and the second device.

6, The method of claim 1, wherein the network device includes a call session control function (CSCF) of an Internet Protocol Multimedia Subsystem (IMS) network.
7, The method of claim 1, wherein the determined MRF includes a media resource function controller (MFRC) and a media resource function processor (MRFP).
3, The method of claim 1, wherein the determined MRF includes a media resource function controller (MRFC) and a media resource function processor (MRFP).
Claims 8-14 are rejected based on the same rationales of Claims 1-7.

Claims 15-20 are rejected based on the same rationales of Claims 1-6.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Saghir ‘797’s method for next generation mobile network optimized media path selection with Noldus’ method for a service control entity to set up a communication path for exchange of service control messages with the motivation being to improve capacity and reduce latency (Noldus, Col 1 Lines 39-40).


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




2a. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noldus (US 20180077001 A1) in view of Fard (US 20200245381 A1).

2b. Summary of the Cited Prior Art
Noldus discloses a method for a service control entity to set up a communication path for exchange of service control messages (Fig 1-18).
Fard discloses a method for user plane function (UPF) selection (Fig 1-26).

2c. Claim Analysis
Regarding Claim 1, Noldus discloses:
A method comprising
[(Noldus discloses UPF through MRF routing procedures, see:
[0002] The architecture shown in FIG. 1 depicts an in-call application server 50 that has gained control over a call established by UE 10 (originating call) or established to the UE 10 (terminating call) and which is provided in the control plane.  It is understood that there shall also be an MMTel-AS (Multi Media Telephony Application Service) connected to a S-CSCF (Service Call Session Control Function) 40 as well as The H.248 functional connection between the in-call application server 50 and a MRF (Multimedia Resource Function) 65 is not formally specified, but is practically used.  The in-call application server 50 may route the user plane through the MRF (Multimedia Resource Function) 65, the H.248 functional connection is created at the moment that MRF resources are seized.  Routing the user plane through MRF 65 may be done at the moment in the call when the MRF resources are needed, e.g. for playing an announcement, or persistently during the call, e.g. to detect audible commands from the served subscriber.  The MRF, to this end, contains an in-call application unit (not shown), which applies the service to the user plane under the control of the in-call application server 50.  The H.248 functional connection, when established, is used by the in-call application server 50, to provide commands to the MRF 65, i.e. the application unit in the MRF 65, such as Start recording, Stop recording, Start speech-to-text conversion etc. and to receive indications from the MRF, such as tone detected or "speech command detected".  The entity MRF 65 is meant here in general terms as a functional entity that applies any form of processing of the user plane data.  The user plane passes the IP access network such as EPS (Evolved Packet System) and a BGF (Border Gateway Function) 60, wherein the control plane passes SBG/P-CSCF (Proxy-Call Session Control Function) 30. 
Fig 1-16)]:
	receiving a message associated with a session between a first device and a second device

	[0049] In reverse direction, the same usage of RTCP messages applies. The in-call application server in the MRF 200 may send an in-call app related RTCP message towards the UE 100. The MRF shall hereto use PT=204 and shall indicate the in-call application in the Name field. The UE will, when receiving this RTCP message, determine that this RTCP message comprises an in-call app message. The UE shall then pass the RTCP message on to the in-call app client resident in the UE.
	Fig 9, Steps S8 – S10 between UE-A 100 and In-call app server and MRF 200; Fig 4 RTCP message, Fig 5, UE and MRF; Fig 6, UE 100, MRF 200, see also Fig 7-13)];
	extracting, from the message, an identifier of a User Plane Function (UPF) serving the first device
[(Noldus discloses exchanging message including user plane address and identity, see:
[0055] FIG. 5 depicts the RTP and RTCP signaling between the UE 100 and the remote end including in-session RTCP message exchange between UE 100 and MRF 200 for the in-call application control. Between the UE 100 and the MRF 200, there may be additional user plane entities such as a BGF. The RTP and the RTCP message stream traverses this/these additional user plane entities as normal. The MRF 200 passes the RTP/RTCP messages on towards the remote end except for the RTCP messages that are recognized as being in-call application related and that are destined for the in-call application server in the MRF 200. As shown in FIG. 5, an RTP message Additionally, the RTCP message stream for the RTP session is transmitted towards the remote end, which, as shown in the left part of FIG. 5, includes information included by in-call application client 130. This indicator, the fully shaded packet in FIG. 5, is recognized by the RTP and RTCP message transmission and reception entity 213 of the MRF and is forwarded to the in-call application server 220 in the MRF, whereas the other messages in the RTCP message stream are forwarded as usual via RTCP message transceiver 214, which can be also part of an input/output unit 210 of the MRF which is described in more detail in FIG. 18. 
[0057] In the following, it will be described how capability exchange between the UE 100 and the MRF 200 can take place. It is described how the UE 100 and the MRF 200 inform each other about the support of in-session RTCP message exchange for the control of in-call applications. The capability exchange is accomplished through enhancement of the SDP offer-answer model. Although the SDP offer-answer signaling is taking place in the SIP signaling, the SDP offer-answer method is devised for the purpose of establishing a user plane session including details such as the IP address, port number, voice codec etc. This is shown in FIG. 6, which shows how the exchange of user plane characteristics between a mobile entity 100 and another mobile entity 300 takes place in an SDP offer-answer model. FIG. 6 only shows the user plane entities, such as BGF 60 or BGF 66, and MRF 200 that are relevant for the establishment of the user plane in this example. 

	using the identifier of the UPF to determine a closest media resource function (MRF) to the UPF
[(Noldus discloses UE and in-call application server select a MRF based on capabilities, see:
[0060] FIG. 8 shows the signaling exchange in more detail. It shows the signaling exchange for a call establishment by UE-A 100 towards a remote party, here UE-B 300, whereby UE-A and the MRF 200 exchange capabilities related to the in-session RTCP message exchange for in-call application control. The pre-amble for this scenario is that the call is served by an in-call application server SIP-AS. Furthermore, the in-call application server SIP-AS anchors the user plane in the MRF 200. Furthermore, the MRF 200 is adapted for in-call applications. The MRF 200 supports a capability set for a mobile entity to control in-call applications. This capability set comprises a set of commands or operations that may be provided by the mobile entity 100 to the MRF 200. 
	Fig 8, UE-A 100, In-call app server 50, MRF 200 and UE-B 300)];
	assigning the determined MRF as an anchor in a network path between the first device and the second device
	[(Noldus discloses anchoring user plane to a MRF after capabilities matched, see:
[0060] FIG. 8 shows the signaling exchange in more detail.  It shows the signaling exchange for a call establishment by UE-A 100 towards a remote party, here UE-B 300, whereby UE-A and the MRF 200 exchange capabilities related to the in-session RTCP message exchange for in-call application control.  The pre-amble for this scenario is that the call is served by an in-call application server SIP-AS.  Furthermore, the in-call application server SIP-AS anchors the user plane in the MRF 200.  Furthermore, the MRF 200 is adapted for in-call applications.  The MRF 200 supports a capability set for a mobile entity to control in-call applications.  This capability set comprises a set of commands or operations that may be provided by the mobile entity 100 to the MRF 200. 
[0088] Alternatively, the user plane could be anchored in an MRF as and when needed and the anchoring in the MRF may then be removed when no longer needed.  The UE may apply In-session communication between UE and SIP-AS for requesting the SIP-AS that provides/controls in-call applications, to ad hoc anchor the user plane through an MRF.  This requires SDP update as appropriate.  The SIP signaling applied for this SDP update shall comprise the information that is needed for establishing the in-call signaling relationship between UE and MRF. 
	Fig 8)].
	Noldus does not elaborate an identifier of a User Plane Function in detail.
However, Fard discloses about UPF identifier.
	extracting, from the message, an identifier of a User Plane Function (UPF) serving the first device
[(Fard discloses UPF identifier, see:
[Abstract] Systems, apparatuses, and methods are described for wireless communications. A first message indicating a request to select a user plane function (UPF) device may comprise a network slice isolation information parameter and a A second message comprising an identifier of a UPF device may be received. 
	[0117] At step 1308a, the SMF 160 may send, to the old UPF 110-2 (intermediate), an N4 session modification request. The N4 session modification request may comprise, for example, a new UPF 110 address, a new UPF 110 DL tunnel ID, and/or the like.
	Fig 8A-8B)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Noldus’ method for a service control entity to set up a communication path for exchange of service control messages with Fard’s method for user plane function (UPF) selection with the motivation being to select UPF for selected service (Fard, Para [0004]).	

Regarding Claim 2, Noldus discloses:
wherein the message includes a Session Initiation Protocol (SIP) invite message transmitted from the first device to the second device
[(see:
[0060] FIG. 8 shows the signaling exchange in more detail. It shows the signaling exchange for a call establishment by UE-A 100 towards a remote party, here UE-B 300, whereby UE-A and the MRF 200 exchange capabilities related to the in-session RTCP message exchange for in-call application control. The pre-amble for this scenario is that the call is served by an in-call application server SIP-AS. Furthermore, the in-call application server SIP-AS anchors the user plane in the MRF 200. Furthermore, the MRF 200 is adapted for in-call applications. The MRF 200 supports a capability set for a mobile entity to control in-call applications. This capability set comprises a set of commands or operations that may be provided by the mobile entity 100 to the MRF 200. 
Fig 8, UE-A 100, In-call app server 50, MRF 200 and UE-B 300)].

Regarding Claim 3, Noldus discloses:
wherein the session includes a voice call originating from the first device
[(see:
[0060] FIG. 8 shows the signaling exchange in more detail. It shows the signaling exchange for a call establishment by UE-A 100 towards a remote party, here UE-B 300, whereby UE-A and the MRF 200 exchange capabilities related to the in-session RTCP message exchange for in-call application control. The pre-amble for this scenario is that the call is served by an in-call application server SIP-AS. Furthermore, the in-call application server SIP-AS anchors the user plane in the MRF 200. Furthermore, the MRF 200 is adapted for in-call applications. The MRF 200 supports a capability set for a mobile entity to control in-call applications. This capability set comprises a set of commands or operations that may be provided by the mobile entity 100 to the MRF 200. 
Fig 8, UE-A 100, In-call app server 50, MRF 200 and UE-B 300)].

Regarding Claim 4, Noldus discloses:
wherein determining the closest MRF to the UPF comprises:
	determining a MRF, of a plurality of MRFs, that has a least end-to-end latency with the UPF

[0060] FIG. 8 shows the signaling exchange in more detail. It shows the signaling exchange for a call establishment by UE-A 100 towards a remote party, here UE-B 300, whereby UE-A and the MRF 200 exchange capabilities related to the in-session RTCP message exchange for in-call application control. The pre-amble for this scenario is that the call is served by an in-call application server SIP-AS. Furthermore, the in-call application server SIP-AS anchors the user plane in the MRF 200. Furthermore, the MRF 200 is adapted for in-call applications. The MRF 200 supports a capability set for a mobile entity to control in-call applications. This capability set comprises a set of commands or operations that may be provided by the mobile entity 100 to the MRF 200. 
	Fig 8, UE-A 100, In-call app server 50, MRF 200 and UE-B 300)].

Regarding Claim 5, Noldus discloses:
notifying the UPF of the MRF for routing packets of the session to the MRF
[(Noldus discloses UPF through MRF routing procedures, see:
[0002] The architecture shown in FIG. 1 depicts an in-call application server 50 that has gained control over a call established by UE 10 (originating call) or established to the UE 10 (terminating call) and which is provided in the control plane.  It is understood that there shall also be an MMTel-AS (Multi Media Telephony Application Service) connected to a S-CSCF (Service Call Session Control Function) 40 as well as an SCC-AS (Service Consistency and Continuity Application Service).  The in-call application server 50 may be integrated in an entity like a SIP-AS.  The H.248 functional connection between the in-call application server 50 and a MRF (Multimedia Resource Function) 65 is not formally specified, but is practically used.  The in-call application server 50 may route the user plane through the MRF (Multimedia Resource Function) 65, the H.248 functional connection is created at the moment that MRF resources are seized.  Routing the user plane through MRF 65 may be done at the moment in the call when the MRF resources are needed, e.g. for playing an announcement, or persistently during the call, e.g. to detect audible commands from the served subscriber.  The MRF, to this end, contains an in-call application unit (not shown), which applies the service to the user plane under the control of the in-call application server 50.  The H.248 functional connection, when established, is used by the in-call application server 50, to provide commands to the MRF 65, i.e. the application unit in the MRF 65, such as Start recording, Stop recording, Start speech-to-text conversion etc. and to receive indications from the MRF, such as tone detected or "speech command detected".  The entity MRF 65 is meant here in general terms as a functional entity that applies any form of processing of the user plane data.  The user plane passes the IP access network such as EPS (Evolved Packet System) and a BGF (Border Gateway Function) 60, wherein the control plane passes SBG/P-CSCF (Proxy-Call Session Control Function) 30. 
Fig 1-16)].

Regarding Claim 6, Noldus discloses:

[(see:
[0058] The control plane passes, as shown in FIG. 7, P-CSCF 30 and P-CSCF 31.  It is assumed that there is no transcoding needed and the codec negotiation for the end-to-end RTP session takes place between UE-A 100 and UE-B 300.  The SIP entities in the control plane 30, 31 pass the codec information in the SDP offer-answer communication on without modifying it.  The subsections of the RTP session do however have their own IP address and port number associated with them. 
	Fig 7)].

Regarding Claim 7, Noldus discloses:
wherein the determined MRF includes a media resource function controller (MFRC) and a media resource function processor (MRFP)
[(see:
[0059] FIG. 8 shows how, according to the invention, the SDP offer-answer mechanism is enhanced to accomplish also the capability exchange between the UE 
100 and the MRF 200.  FIG. 8, in addition to FIG. 7, shows the negotiation between the UE 100 and the MRF 200 for the in-session MRFC message exchange.  As will be explained below, the UE 100 transmits a first message including offer with an indicator that the UE 100 is configured to support a communication path on the media data plane of the media data flow based on RTCP service control messages.  The UE 100 can MRF 200 informs the mobile entity 100 that it accepts the set up of the communication path by including acceptance data in the response.  The acceptance data include the receiver address at which the MRF is configured to receive RTCP service control messages. 
	Fig 7-8, MRF 200; see also Fig 9-12)].

Regarding Claims 8-14, the network device claims disclose similar features as of Claims 1-7, and are rejected based on the same rationales of Claims 1-7.
Regarding Claims 15-20, the network device claims disclose similar features as of Claims1-6, and are rejected based on the same rationales of Claims 1-6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/JUNG LIU/Primary Examiner, Art Unit 2473